Citation Nr: 9900357	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-33 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for 
temporomandibular joint dysfunction as a result of fee-basis 
treatment provided by a non-VA employee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active air service from September 1956 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Washington, 
D.C. Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for temporomandibular joint dysfunction as a result of fee-
basis treatment provided by a non-VA employee.  

The Board notes that in her informal hearing presentation, 
the veteran's service representative raised the issue of 
entitlement to continued eligibility for outpatient dental 
treatment.  It appears that the veteran contends that the 
dental treatment at issue was not completed and benefits 
should not have been terminated.  However, this issue has not 
been addressed by the RO and has not been certified for 
appeal.  Therefore, it is not properly before the Board at 
this time.  It is referred to the RO for any appropriate 
development.  

At a personal hearing before a member of the Board in May 
1998, the veteran submitted evidence directly to the Board 
with a waiver of RO consideration in accordance with 
38 C.F.R. § 20.1304.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he has additional disability from 
temporomandibular joint dysfunction as a result of fee-basis 
treatment provided by a dentist to whom he was referred by 
the VA.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for temporomandibular joint dysfunction as 
a result of fee-basis treatment provided by a non-VA employee 
lacks legal merit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The treatment alleged to have caused the additional 
disability was not performed at a VA facility or by a VA 
employee.  


CONCLUSION OF LAW

The claim of benefits under 38 U.S.C.A. § 1151 for 
temporomandibular joint dysfunction as a result of fee-basis 
treatment by a non-VA employee lacks legal merit.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At a personal hearing before a member of the Board in May 
1998, the veteran testified that he has additional jaw 
disability because his temporomandibular joint dysfunction 
was improperly treated.  He verified that the VA doctors 
involved in his dental treatment did not cause any additional 
disability.  The additional disability stemmed from treatment 
from Allen G. Franks, D.D.S., a non-VA employee in private 
practice.  The veteran asserts that since he was referred to 
Dr. Franks by the VA, benefits under 38 U.S.C.A. § 1151 for 
the additional disability caused by him should be granted.  
He also asserted that the VA improperly contracted with Dr. 
Franks in violation of federal law.  The veteran and his 
representative noted that complete dental treatment records 
were not currently in the claims folder.  

Evidence submitted by the veteran at the May 1998 hearing 
included letters from various dentists, both VA and private, 
regarding his treatment.  They outlined various treatment 
plans for the temporomandibular joint dysfunction.  

The veteran submitted corrections to the transcript from the 
May 1998 hearing and they were accepted and noted by the 
Board in July 1998.  

II.  Analysis

38 U.S.C.A. § 1151 provides that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  This provision presumes 
that the treatment at issue in a claim was performed at a VA 
facility or by a VA employee.  

In Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  At his personal hearing in May 
1998, the veteran confirmed that the treatment alleged to 
have caused the additional disability in relation to his 
temporomandibular joint dysfunction was performed by Dr. 
Franks, a non-VA employee in private practice.  VA 
practitioners did not perform any work which resulted in 
additional disability.  Since the treatment at issue was 
performed at a non-VA facility and by a non-VA employee, 
38 U.S.C.A. § 1151 is not applicable and benefits pursuant to 
this statute may not be granted.  The veteran asserts that 
the VA referred him to Dr. Franks for treatment and that the 
referral should be sufficient to give rise to a claim for 
benefits under 38 U.S.C.A. § 1151.  The Board notes, however, 
that there is no definition of referral that equates to 
medical or surgical treatment.  Furthermore, the veteran has 
not cited any law, regulation or authority to support his 
assertion.  Hence, under Sabonis, the law is dispositive on 
this issue and the claim must be denied as lacking legal 
merit.  

To the extent that the veteran and his representative assert 
that the record is incomplete, the Board points out that it 
has not been asserted that these records would establish that 
there was any additional disability which resulted from 
treatment at a VA facility.  Again, it was clearly 
established at the veteran's hearing that the treatment which 
caused the additional disability was performed by Dr. Franks, 
a non-VA employee.  Hence, the Board found that it was 
unnecessary to obtain those documents prior to rendering a 
decision on the merits of the claim.  Finally, the Board 
notes that it has no jurisdiction to consider the veteran's 
final contention regarding an improper contract award to Dr. 
Franks.  

ORDER

Benefits under 38 U.S.C.A. § 1151 for temporomandibular joint 
dysfunction as a result of fee-basis treatment provided by a 
non-VA employee are denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
